Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-21 is/are rejected under 35 U.S.C. 102 as being unpatentable over Ward et al (U.S. PG  Pub No. 2018/0255102) in view of Shah et al (U.S. P.G Pub No. 2010/0005190)

As per claims  1, 8 and 15, War et al teach an information handling system comprising (system 100 that prompts incremental developments to an enterprise's security policy, see pp 0027): a host system (system 100) comprising a host system processor (policy management service 106); and a management controller communicatively coupled to the host system processor, the management controller comprising firmware having a security module configured to enforce access control in accordance with a security policy, and further configured to: with respect to a firmware process, receive a plurality of access requests from the firmware process, wherein such plurality of access requests is generated as a result of at least one test case being applied to the firmware process for each particular request of the plurality of requests: determine if the particular request is permitted in accordance with the security policy; and if the particular request is permitted in accordance with the security policy, add an entry to a coverage store, the entry comprising information regarding the particular request; and compare the coverage store to the security policy to generate a policy coverage data file setting forth security rules of the security policy covered by execution of the plurality of requests, and separately setting forth security rules that were not invoked by execution of the plurality of requests (see 0031-0034, 0037-0040).  Ward et al fail to teach a system comprising a management processor communicatively coupled to the host system processor and communicatively coupled to a management network interface to couple the management controller to at least one interface selected from an external management interface and a local management interface. However, Shah et al teach system comprising a management processor communicatively coupled to the host system processor and communicatively coupled to a management network interface to couple the management controller to at least one interface selected from an external management interface and a local management interface (see fig 1, 2A pp 0047- 0049). Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inventive concept of Ward et al ton include Shah et al’s system  

As per claims  2, 9 and 16, War et al teach an information handling system wherein the firmware is further configured to generate the policy coverage data file to identify security rules of the security policy uncovered by execution of the plurality of requests (see pp 0037).

As per claims  3, 10 and 17, War et al teach an information handling system wherein each request of the plurality of requests comprises a subject issuing a request for an action relating to a resource (see pp 0031).

As per claims  4, 11 and 18, War et al teach an information handling system wherein the subject comprises one of an application and a user (see pp 0024).

As per claims  5, 12 and 19, War et al teach an information handling system wherein the action comprises one of, with respect to the resource, a request to create, open, get attribute, set attribute, read, write, append, rename, link, unlink, perform input/output control, lock, search, add name, and remove name (see pp 0037).

As per claims  6, 13 and 20, War et al teach an information handling system wherein the resource comprises one of a file, a hardware component, and a second process see (pp 0040).

As per claims  7, 14 and 21, War et al teach an information handling system wherein the determining if the particular request is permitted in accordance with the security policy comprises communicating the request to a policy server executing within the kernel of the security module (see pp 0065).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIRMIN BACKER whose telephone number is (571)272-1519.  The examiner can normally be reached on Monday-Thursday 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Neha Patel can be reached on (571) 270-1492-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIRMIN BACKER/Supervisory Patent Examiner, Art Unit 3685